 

 

aA F&F Ww WN

oO S&F NSN DBD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00596-JAM-EFB Document? Filed 05/13/19 Page 1 of 1

Mark and Kimberly Aussieker = E A. = Dp

8830 Olive Ranch Lane

 

Fair Oaks, CA 95628 MAY 13 2019
Phone: 916-705-8006 EASTESN DpSTANGT OF CALIFORNIA
aussieker1 @gmail.com ey ___
DEPUTY Cr Fe
in pro per

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

,MARK AND KIMBERLY AUSSIEKER Case 2:19-cv-00596-JAM-EFB
Plaintiff,

V. NOTICE OF VOLUNTARY DISMISSAL OF
THIS ENTIRE CASE

COLE RUUD-JOHNSON AND CV
VENTURES, LLC Defendant.

 

 

 

TO THE HONORABLE COURT, ALL PARTIES AND COUNSEL: We are the
Plaintiffs in this matter and pursuant to Federal Rule of Civil Procedure 41(a)()(A)@), We
voluntarily dismiss:

()THE ENTIRE CASE

Such dismissal shall be without prejudice, with each side to bear its own costs and fees.

Dated: 5-7]-19

Med hag~
MARK AUSSIEKER
Aa strllilerecen

 

 
